Filed 7/15/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION SEVEN

In re HARLEY C., et al.,           B293323
Persons Coming Under the
Juvenile Court Law.                (Los Angeles County
                                   Super. Ct. No. 17LJJP00093B-C)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,
       Plaintiff and Respondent,
       v.
MARIA O.,
       Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of Los
Angeles County, Nancy Ramirez, Judge. Reversed.
      Christopher R. Booth, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Stephen P. Watson, Deputy
County Counsel for Plaintiff and Respondent.

                     _______________________
       In a juvenile dependency matter set for a contested
dispositional hearing, the juvenile court refused to permit mother
Maria O. to testify or to call witnesses because her counsel had
not filed a joint trial statement as required by a local rule. We
conclude that the local rule is invalid and reverse the
dispositional orders.

       FACTUAL AND PROCEDURAL BACKGROUND
      At the July 19, 2018, jurisdictional hearing on a juvenile
dependency petition with respect to Mother’s children, Harley C.,
and S.C., Mother waived her right to a trial and submitted on the
reports. The juvenile court found that the children came within
the court’s jurisdiction pursuant to Welfare and Institutions Code
section 300, subdivisions (b) [failure to protect] and (j) [abuse of
sibling].
      Mother requested a contested dispositional hearing.
Mother sought placement of the children with her,1 while the
Department of Children and Family Services recommended that
jurisdiction be terminated with a family law order granting the
children’s father sole physical custody and joint legal custody,
with monitored visitation for Mother. Minors’ counsel
recommended that the case remain open and that Mother be
offered reunification services.
      The juvenile court released the children to their father
pending the dispositional hearing. The court set a date for the

1      Although Mother wanted both children placed with her, she
was willing to accede to one of the children’s wish not to live with
her. Her counsel explained, “My client is requesting home of
parents. She is primarily asking for [S.C] to be in her home. My
understanding is that Harley does not wish to reside with Mother
at this time.”


                                 2
contested hearing, and, at Mother’s request, ordered that DCFS
provide a supplemental report concerning Mother’s visitation and
progress in her case plan. The court waived the minors’ presence
at the dispositional hearing because Mother did not anticipate
calling them to testify.
       When the contested dispositional hearing took place on
September 26, 2018, DCFS continued to recommend termination
of jurisdiction. The minors’ position had changed, however: they
now requested termination of jurisdiction with legal and physical
custody of the children to their father and unmonitored visits in a
public setting for Mother.
       After admitting DCFS’s exhibits into evidence without
objection, the juvenile court asked, “Are any witnesses to be
called?”
       Mother’s counsel said, “Your Honor, I actually would like
S[.C.] to testify briefly as to a report that we have received.” S.C.
was present in court that day.
       Minors’ counsel objected on the ground that Mother had not
filed any document with the court “so that we would be . . . able
to inform my client that this was going to occur. It is
inappropriate for this to be asked for on the morning of the trial.”
Minors’ counsel acknowledged that Mother was likely making
this request because Minors’ counsel had changed position on the
requested disposition, but she objected nonetheless, stating, “This
information is in the report. I believe it’s [Evidence Code section]
352.”
       The court ruled, “Court notes that the adjudication was set
on July 19th. Court has procedures in place when contests are
set and that’s for a joint trial exhibit to be provided indicating
what witnesses are to be called. Court has not received a trial




                                 3
statement, and the court is denying the request—the last-minute
request for S[.C.] to testify today.”
       Mother’s counsel responded, “Your Honor, that would be
over Mother’s objection. I would note that Minors were in—were
in agreement with Mother’s position to at least keep the case
open. [¶] As we walked in the door, [Minors’ counsel] told me
that she is no longer in that position. The joint trial statement
policies were not instituted until mid-August. This case was set
before that. [¶] There was also no date set for joint trial
statements when this matter was set for contest.”
       “That is not the court’s responsibility,” said the juvenile
court. “Counsel knows what the procedures are and they are to
follow the court’s procedures.”
       Mother’s counsel explained that the reason for her last-
minute request that S.C. testify was Minor’s counsel’s last
minute change in her recommended disposition. Mother’s
counsel asked for a continuance if the court would not permit S.C.
to testify that day because no statement had been filed, “so I can
prepare a joint trial statement and then all parties will be noticed
that I would be asking for S[.C.] to testify. [¶] I think my client
is put at a disadvantage for this last-minute information and
change in position. I’m ready to proceed and Minor is here.”
       “Court is denying the request,” the court answered. “We
will proceed to argument if no witnesses are going to be called.”
       After consulting with Mother, Mother’s counsel said, “My
client would like to testify.”
       The court refused. “As the court stated earlier, unless the
court and counsel were given prior notice through the statement
of what witnesses will be called and what they will be called to




                                 4
testify to. That was not done so court’s not going to allow any
witnesses to be called at disposition.”
       “Well, the court just requested any witnesses to be called,”
Mother’s counsel replied. “My client would like to testify in this
matter. I believe she has a right to testify. [¶] If the court is
denying her right to testify in her own defense for the disposition,
then that would be over her objection.”
       “So noted,” the court said, and proceeded to hear argument.
       Mother’s counsel asked for both children to be returned to
her, but indicated that Mother was particularly seeking
placement of S[.C.] in her care. She argued that Mother was
more able to meet S.C.’s medical needs than S.C.’s father was,
citing several medical issues that had arisen while S.C. was in
her father’s custody. Mother’s counsel cited Mother’s compliance
with the case plan: She previously had documented her
completion of 19 of 21 domestic violence group sessions, and had
since completed the rest; she was attending individual
counseling; and she had completed a parenting class. Mother had
also taken an anger management class although she had not
been ordered to do so.
       “[A]lthough my client was not allowed by the court to
testify,” Mother’s counsel argued, “she would absolutely deny any
allegations that she remains in a relationship with [her male
companion with whom domestic violence had occurred]. She is no
longer in a relationship with him.” Mother’s counsel said that
had the court permitted her to examine S.C., “we would be cross-
examining her on her statements” in a report from the previous
month.
       “Based on my client’s active participation in her case plan
and the—she does have her proof of completion certificate with




                                 5
her, I would ask that the court allow S[.C.], at the very least, to
return home of parent Mother and/or order for home of parents
for both children, and the court could perhaps have a primary
residence of Harley with the father and S.[C.] with the Mother.”
If the court was inclined to terminate jurisdiction, she requested
either a contested hearing on the terms of the family law order or
shared legal and physical custody of the children, with primary
custody of S.C. and Harley with Mother unless Harley preferred
to reside primarily with his father.
       The juvenile court terminated jurisdiction and awarded
sole physical and joint legal custody to the children’s father. As
Minors’ counsel had recommended, the court ordered visitation
for Mother with the children, with visits to be monitored if the
visit took place in a private setting and unmonitored if it occurred
in public. Mother appeals.

                           DISCUSSION

      I.    Authority and Procedures for Adopting Local Rules

             A. Scope of Power to Establish Local Rules
       The authority of California courts to promulgate local rules
is beyond dispute. “[T]rial courts possess inherent rulemaking
authority as well as rulemaking authority granted by statute.
(Rutherford v. Owens-Illinois, Inc. (1997) 16 Cal.4th 953, 967, 67
Cal.Rptr.2d 16, 941 P.2d 1203 (Rutherford); Code Civ. Proc.,
§§ 128, 177, 575.1; Gov. Code, § 68070.) ‘It is . . . well established
that courts have fundamental inherent equity, supervisory, and
administrative powers, as well as inherent power to control
litigation before them. [Citation.] . . . “ . . . That inherent power
entitles trial courts to exercise reasonable control over all




                                  6
proceedings connected with pending litigation . . . in order to
insure the orderly administration of justice. [Citation.]”’
[Citation.]” (Elkins v. Superior Court (2007) 41 Cal.4th 1337,
1351-1352 (Elkins).)
       The Legislature has constrained this authority by enacting
Government Code section 68070, which provides that courts may
institute only those local rules that are “not inconsistent with law
or with the rules adopted and prescribed by the Judicial Council.”
(Gov. Code, § 68070, subd. (a).) As a result, “[a] trial court is
without authority to adopt local rules or procedures that conflict
with statutes or with rules of court adopted by the Judicial
Council, or that are inconsistent with the Constitution or case
law.” (Elkins, supra, 41 Cal.4th at p. 1351.) This limitation
applies whether the court’s directive is characterized as a local
rule or as a court policy. (Jameson v. Desta (2018) 5 Cal.5th 594,
612 (Jameson) [“[T]o be valid a local court policy, like a local
court rule, must be consistent with the federal and state
Constitutions, statutes, rules of court, and applicable case law”].)
       California courts routinely strike down local rules and
practices that conflict with state law. For instance, in Elkins, the
California Supreme Court invalidated a local court rule requiring
parties to present their cases in marriage dissolution trials
through written declarations and to establish the admissibility of
trial exhibits in pretrial declarations because the rule conflicted
with California evidence law. (Elkins, supra, 41 Cal.4th at
pp. 1344-1345, 1356-1357.) The Supreme Court has also ruled
invalid a local court policy discontinuing court reporters, at least
as applied to fee waiver recipients, because the failure to ensure
that indigent litigants had access to a verbatim record of court
proceedings conflicted with the principles underlying California’s




                                 7
in forma pauperis doctrine and embodied in legislative policy.
(Jameson, supra, 5 Cal.5th at p. 623.)
       In In re A.L. (2014) 224 Cal.App.4th 354, the Court of
Appeal struck down a blanket order applicable to the Los Angeles
dependency courts concerning the admission of the public to
juvenile court hearings because the order conflicted with the
Welfare and Institutions Code and the California Rules of Court.
(Id. at pp. 363-368.) Similarly, the Court of Appeal ruled that a
local rule cannot override state law setting the date on which the
time period for filing a peremptory challenge to a judge
commences. (Ghaffarpour v. Superior Court (2012) 202
Cal.App.4th 1463, 1469-1471.) The Courts of Appeal have
invalidated local rules that: established an expedited procedure
for summary judgment that shortened the statutorily prescribed
minimum notice period and altered the standards for production
of evidence for summary judgment motions (Boyle v. CertainTeed
Corp. (2006) 137 Cal.App.4th 645, 652-655); required a joint
statement of disputed and undisputed facts in conjunction with
summary judgment motions that conflicted with the statutory
requirement of separate statements (Kalivas v. Barry Controls
Corp. (1996) 49 Cal.App.4th 1152, 1158 (Kalivas)); dispensed
with the Code of Civil Procedure’s requirement that the moving
party meet its initial burden of proof when moving for summary
judgment and permitted trial courts to grant summary judgment
based solely on the absence of opposition (Thatcher v. Lucky
Stores, Inc. (2000) 79 Cal.App.4th 1081, 1084-1087); imposed
requirements on a marital settlement agreement beyond those
required by the Evidence Code and the Code of Civil Procedure
(In re Marriage of Woolsey (2013) 220 Cal.App.4th 881, 894-900);
and required a party to file a particular form to support a request




                                 8
for attorney fees and costs that conflicted with the California
Rules of Court (In re Marriage of Sharples (2014) 223
Cal.App.4th 160, 167). Local rules that conflict with state law
are unenforceable: for instance, trial courts may not refuse to file
complaints that comply with state requirements because they fail
to comply with a local rule (Carlson v. State of California
Department of Fish & Game (1998) 68 Cal.App.4th 1268, 1279-
1282), nor may they delay filing arbitration awards on the basis
of a local court practice when that practice conflicts with state
law requiring documents to be filed on the date they are received
by the court clerk (Mentzer v. Hardoin (1994) 28 Cal.App.4th
1365, 1367-1372).
       As the Court of Appeal explained in Department of Forestry
& Fire Protection v. Howell (2017) 18 Cal.App.5th 154, “the
courts’ power[] to fashion new procedures is not boundless
[citation]. Rather, ‘inherent power may only be exercised to the
extent not inconsistent with the federal or state Constitutions, or
California statutory law.’ [Citations.] Thus, ‘[a]lthough broad in
scope, this inherent power to fashion novel procedures is not
unlimited. A court cannot adopt an innovative rule or procedure
without carefully weighing its impact on the constitutional rights
of the litigants.’ (In re Amber S. (1993) 15 Cal.App.4th 1260,
1264-1265, 19 Cal.Rptr.2d 404.)” (Id. at pp. 172-173.)

             B. Procedures for Adopting Local Rules
       California has established detailed procedures by which
courts may adopt local rules. These procedures, contained in the
Code of Civil Procedure and the corresponding California Rules of
Court, evince the Legislature’s desire to preserve the latitude of
judges, districts, and superior courts to develop policies to control
the litigation before them while protecting litigants’ rights by



                                 9
ensuring that all those who appear in the courts have access to
the local rules and notice of what the rules are.
       Accordingly, Code of Civil Procedure2 section 575.1
mandates that, when a superior court wishes to adopt local rules,
the proposed rules must be published and submitted to the local
bar and other stakeholders for consideration and
recommendations; and, once adopted, they must be filed with the
Judicial Council in a specified format, made available for public
examination, published for general distribution, and made
available for inspection and copying in every location of the court
that generally accepts documents for filing. (§ 575.1, subds. (a) &
(b).) If a judge of a court adopts a rule that applies solely to that
judge’s courtroom, or a particular branch or district of a court
adopts a rule applicable to that branch or district, the court must
“publish these rules as part of the general publication of rules
required by the California Rules of Court. The court shall
organize the rules so that rules on a common subject, whether
individual, branch, district, or courtwide appear sequentially.
Individual judges’ rules and branch and district rules are local
rules of court for purposes of this section and for purposes of the
adoption, publication, comment, and filing requirements set forth
in the Judicial Council rules applicable to local court rules.”
(§ 575.1, subd. (c).)
       Additionally, California Rules of Court, rule 10.613 applies
to “every rule, regulation, order, policy, form, or standard of
general application adopted by a court to govern practice or
procedure in that court or by a judge of the court to govern
practice or procedure in that judge’s courtroom.” (Cal. Rules of

2     Unless otherwise indicated, all further statutory references
are to the Code of Civil Procedure.


                                 10
Court, rule 10.613(a)(2).) This Rule of Court requires most3 local
rules to be distributed for comment to various stakeholders prior
to their adoption; published in a specified format and manner;
submitted to the Judicial Council in advance of their effective
date; and made available to the public at all locations where
papers may be filed. (Cal. Rules of Court, rule 10.613(a)-(h).)
       Finally, Government Code section 60871 requires advance
submission of local rules to the Judicial Council, standardized
effective dates, and availability of the rules for public review in
advance of their effective date. The statute provides, “No rule
adopted by a superior court shall take effect until January 1 or
July 1, whichever comes first, following the 45th day after it has
been filed with the Judicial Council and the clerk of the court,
and made immediately available for public examination. The
Judicial Council may establish, by rule, a procedure for
exceptions to these effective dates.” The Judicial Council
established a procedure for alternate effective dates in the
California Rules of Court, rule 10.613(i): A court may adopt a
rule to take effect on a date other than as provided in
Government Code section 68071 only if the presiding judge
submits to the Judicial Council the proposed rule and a
statement of reasons constituting good cause for the alternate
effective date; the Chair of the Judicial Council authorizes the
rule to take effect on the date proposed; and, on or before the
effective date, the rule is made available to the public for



3     Local rules that “relate only to the internal management of
the court” are exempt from some of the requirements of
California Rules of Court, Rule 10.613. (Cal. Rules of Court, rule
10.613(j).)


                                11
inspection and copying in every location of the court that
generally accepts filing of papers.

      II.   Local Rule Seven of the McCourtney Courthouse
            Policies, Effective August 13, 2018, Is Invalid

       A. The Local Rule
       Because the rule on which the juvenile court relied to
preclude Mother from testifying or presenting witnesses was not
included in the record on appeal, we requested that the parties
submit the operative rule to this court. County Counsel provided
this court with a document with the heading, “McCourtney
Courthouse Policies—These policies will take effect on August 13,
2018.” This document contains nine policies; the seventh policy
states in full, “Joint Trial Statements are required for all
scheduled contests.”4 The document is silent with respect to the
possible consequences for violating this or any of the other
courthouse policies.
       Although we requested that the parties inform us of the
date the local rule was adopted, no party provided any
information concerning the date of adoption or the procedure
employed for adopting the McCourtney Courthouse Policies to
this court. County Counsel did, however, inform this court that
the local rules “were not published as part of the general
publication rules.”


4     County Counsel also provided a form in Exhibit B, which
makes no reference to the rule, although counsel represents it is
related. Although that form would provide further guidance to
counsel if it were identified in the rule, and made a part of it, the
record does not reflect how, if at all, counsel could access the
form.


                                 12
       B. The Rule Was Adopted in Violation of State Law
       We requested that the parties provide supplemental
briefing on the questions of whether section 575.1, subdivision (c)
and/or California Rules of Court, rule 10.613 apply to the local
rule relied upon by the court here to bar Mother from presenting
any live witness testimony. Mother argues that both provisions
were applicable to the local rule here. County Counsel argues
that neither section 575.1 nor California Rules of Court, rule
10.613 applies here because the local rules were adopted in the
exercise of the court’s inherent rulemaking authority and not
pursuant to section 575.1.
       Section 575.1, subdivision (c) and California Rules of Court,
rule 10.613 do apply to this local rule. “[S]ection 575.1 prescribes
the procedures for enacting and adopting valid local court rules”
(Hall v. Superior Court (2005) 133 Cal.App.4th 908, 915), and
local rules adopted in contravention of “the procedures mandated
by Code of Civil Procedure section 575.1 or Government Code
sections 68070 and 68071” are invalid. (Id. at p. 916; see also
Kalivas, supra, 49 Cal.App.4th at pp. 1158-1160 [local rules must
comply with promulgation requirements in the Code of Civil
Procedure and the Government Code]; In re Gray (2009) 179
Cal.App.4th 1189, 1200-1201 [trial court may not enforce local
rule court adopted without following the practices set forth in
section 575.1].) Moreover, by its own terms, California Rules of
Court, rule 10.613 applies to every local rule adopted by trial
courts, making no distinction based on the source of authority for
the rule. (Cal. Rules of Court, rule 10.613(a)(2).)
       Because the McCourtney Courthouse Policies were not
published as part of the general publication of rules required by
the California Rules of Court and organized so that rules on a




                                13
common subject, whether individual, branch, district, or
courtwide appear sequentially, the local rule violates section
575.1, subdivision (c). On its face the rule also violates several
provisions of the California Rules of Court, rule 10.613: the rules
are not formatted as required by California Rules of Court, rule
10.613(f); the effective date of each rule is not stated in
parentheses following the text of the rule (Cal. Rules of Court,
rule 10.613(f)(2)); and the rules lack a table of contents (Cal.
Rules of Court, rule 10.613(f)(4)). Moreover, the rule’s effective
date of August 13, 2018, is inconsistent with Government Code
section 60871’s requirement that local rules take effect on
January 1 or July 1, and the record is devoid of any indication
that the presiding judge provided the Judicial Council with the
proposed rule and a statement of reasons constituting good cause
for the alternate effective date; the Chair of the Judicial Council
authorized the rule to take effect on the date proposed; and, on or
before the effective date, the rule was made available to the
public for inspection and copying—all of which would have been
required for the rule to take effect on a date other than January 1
or July 1. (Gov. Code, § 68071; Cal. Rules of Court, rule
10.613(i).)
      While it is unclear when and how the local rule was
adopted, there is no indication in the record before us that the
court filed the local rule with the Judicial Council at all, much
less 45 days before its effective date (Cal. Rules of Court, rule
10.613(d)); or that it complied with the requirements regarding
publication by an official publisher set forth in California Rules of
Court, rule 10.613(c) with respect to this rule. There is also no
evidence that the court distributed the rule for comment, at least
45 days before it was adopted, to the county bar associations,




                                 14
nearest offices of the Attorney General, and county counsel in
each county within a 100-mile radius of the county seat of the
County of Los Angeles as required by California Rules of Court,
rule 10.613(g). Finally, the record lacks evidence that the rule
was made available for inspection and copying in every location
of the court that generally accepts filing of papers, or that the
rule was accompanied by a notice indicating where a full set of
the rules could be obtained. (Cal. Rules of Court, rule 10.613(b).)
       Accordingly, we conclude that the local rule requiring a
joint trial statement is invalid because it was adopted in violation
of state law and the California Rules of Court. The rule was not
properly enforced in this case, and may not be enforced.5

       C. The Local Rule Conflicts with California Law
       Neither the court’s statutory authority nor its inherent
authority empowers it to make local rules that conflict with
California law or the Rules of Court. (Gov. Code, § 68070, subd.
(a); Elkins, supra, 41 Cal.4th at p. 1351-1354; Rutherford, supra,
16 Cal.4th at p. 967 [“regardless of their source of authority,”
trial judges lack authority to issue local rules that conflict with
statutes or are inconsistent with law].) Any local rule that
“conflicts with any statewide statute, rule of law, or Judicial
Council rule . . . is an inappropriate exercise of that court’s
powers” and not “a valid exercise of the court’s inherent judicial
powers to adopt procedures . . . .” (Rutherford, supra, 16 Cal.4th
at pp. 967-968.)

5     We address only the local rule requiring joint trial
statements. The remaining portions of the McCourtney
Courthouse Policies are not at issue in this case, and we do not
address which of them, if any, conflict with statute, rule of law, or
Judicial Council rule.


                                 15
      As applied here, the local rule conflicts with the Welfare
and Institutions Code. “After finding that a child is a person
described in [Welfare and Institutions Code s]ection 300, the
court shall hear evidence on the question of the proper disposition
to be made of the child.” (Welf. & Inst. Code, § 358, subd. (a).)
“Before determining the appropriate disposition, the court shall
receive in evidence the social study of the child made by the social
worker, any study or evaluation made by a child advocate
appointed by the court, and other relevant and material evidence
as may be offered . . . .” (Welf. & Inst. Code, § 358, subd. (b)(1).)
Although the rule itself is silent as to sanctions for violation of
the courthouse rules, the court applied the rule to prevent Mother
from presenting relevant evidence, thereby rejecting evidence it
was statutorily obligated to receive and consider at disposition.

       D. The Goal of Expediting Proceedings Cannot Justify
          Denying Mother the Opportunity to Present Relevant
          Evidence
       County Counsel defends the local rule as “part of a larger
set of policies designed to manage and expedite dependency
cases” that “enables the juvenile courts of McCourtney
Courthouse to exercise reasonable control over proceedings . . . .”
Efficiency was the primary justification for the local rule in
Elkins, supra, 41 Cal.4th 1337, that required parties in marital
dissolution actions to present their cases in written declarations
and to establish the admissibility of all their trial exhibits in
pretrial declarations. (Id. at p. 1365 [“Respondent claims ‘[f]irst
and foremost’ that efficiency and the ‘expeditious resolution of
family law cases’ support its rule and order”].) The Elkins court
rejected this justification. Elkins, who had failed in his pretrial
declaration to establish the evidentiary foundation for nearly all



                                 16
of his exhibits, was unable to present evidence or lay a foundation
for his exhibits through oral testimony—in essence, the local
rules precluded him from presenting his case. (Id. at pp. 1344-
1345, 1363.) “‘While the speedy disposition of cases is desirable,
speed is not always compatible with justice. . . . ’ [Citation.].”
(Id. at p. 1366.) A court may not “advance[] the goals of efficiency
and conservation of judicial resources by adopting procedures
that deviate[] from those established by statute, thereby
impairing the countervailing interests of litigants as well as the
interest of the public in being afforded access to justice,
resolution of a controversy on the merits, and a fair proceeding.”
(Id. at p. 1353.)
       Guided by the Supreme Court in Elkins, we reject
“procedures that exalt efficiency over fairness.” (Elkins, supra,
41 Cal.4th at p. 1368.) “[E]fficiency is not an end in itself. Delay
reduction and calendar management are required for a purpose:
to promote the just resolution of cases on their merits.”
(Hernandez v. Superior Court (2004) 115 Cal.App.4th 1242,
1246.) Trial courts must balance the “opposing responsibilities”
of “actively assum[ing] and maintain[ing] control over the pace of
litigation” and “abid[ing] by the guiding principle of deciding
cases on their merits rather than on procedural deficiencies.”
(Bahl v. Bank of America (2001) 89 Cal.App.4th 389, 398
[discussing continuances for the hearing of summary judgment
motions].) Decisions implicating both responsibilities “must be
made in an atmosphere of substantial justice. When the two
policies collide head-on, the strong public policy favoring
disposition on the merits outweighs the competing policy favoring
judicial efficiency.” (Id. at pp. 398-399.)




                                17
       As applied here, the local rule promoted judicial efficiency
over the policy favoring disposition of cases on their merits. The
juvenile court mechanically applied the local rule not to promote
the just resolution of the case on its merits but to (1) preclude
Mother from presenting relevant evidence on the question of the
proper disposition of the children; and (2) to turn away evidence
the court was required by Welfare and Institutions Code section
358 to receive and consider. As the Supreme Court observed in
Elkins, supra, 41 Cal.4th at page 1366, “That a procedure is
efficient and moves cases through the system is admirable, but
even more important is for the courts to provide fair and
accessible justice.” Denying Mother the ability to call or examine
any witnesses and to testify at the dispositional hearing because
her counsel had not filed a joint trial statement, and refusing to
grant a continuance so that her counsel could prepare one, was
neither fair nor accessible justice.

       E. The Court May Control Courtroom Proceedings Through
          Case-Specific Orders
       While the local rule here is unenforceable because it
conflicts with California law and it was adopted in violation of
the Government Code and the California Rules of Court,
California courts retain the ability to manage the litigation before
them by means of case-specific orders, provided that those orders
are consistent with California law and afford litigants due
process. (Rutherford, supra, 16 Cal.4th at p. 967 [trial courts are
“entitle[d] to exercise reasonable control over all proceedings
connected with pending litigation . . . in order to ensure the
orderly administration of justice”].) Like all trial courts, the
dependency court has the inherent authority to issue tailored
orders. (Bracher v. Superior Court (2012) 205 Cal.App.4th 1445,



                                18
1458 [distinguishing between orders made pursuant to blanket
court policies and those made to address the particular needs of a
pending matter].) Trial courts may make scheduling and
procedural orders similar in nature to the local rule at issue here
as long as those orders are expressly entered in individual cases,
not imposed by an unpublished general rule adopted in violation
of state law. Where the court seeks to use unpublished rules,
counsel and the parties must be made aware of the procedures
the court is imposing, and must have notice and an opportunity
to be heard by the court as to the applicability, deadlines, and
other issues that may arise in the application of the rule to the
case before the court.

      III.   Precluding Live Testimony As a Sanction for
             Violating the Local Rule Was Improper

      A. Absence of Notice
      Even had the local rules here been properly adopted and
enforceable, the court’s ruling barring Mother from testifying and
examining her daughter on the statements contained in a report
to the court because she had failed to submit the joint trial
statement would run afoul of section 575.2. This statute allows
superior courts to promulgate local rules that give them the
authority to strike a pleading, dismiss an action, or “impose other
penalties of a lesser nature as otherwise provided by law” for
failure to comply with other local rules. The statute cautions,
however, that “[n]o penalty may be imposed under this section
without prior notice to, and an opportunity to be heard by, the
party against whom the penalty is sought to be imposed.”
(§ 575.2, subd. (a).)




                                19
       The local rule requiring a joint trial statement, like all the
local rules on the document provided to this court, is silent on the
consequences of noncompliance. As a result, there is no
indication that either Mother or her counsel had any reason to
know any adverse action, including preventing Mother from
testifying or calling witnesses, could result if she failed to file a
joint trial statement. The record before us contains no evidence
that the court provided the parties with any such notice before
refusing to permit Mother to call witnesses at the start of the
dispositional hearing. “Under section 575.2, the court exceeded
its authority by imposing sanctions for noncompliance with the
Local Rules, ‘without prior notice to, and an opportunity to be
heard by, the party against whom the penalty is sought to be
imposed.’” (Le v. An (2008) 168 Cal.App.4th 558, 565 [abuse of
discretion to strike answer and enter default for failure to attend
case management conference where notice did not state these
penalties for failure to attend].)6

       B. Disproportionate Sanction
       The sanction imposed here was disproportionate to the
conduct it punished. “Although authorized to impose sanctions
for violation of local rules (Code Civ. Proc., § 575.2, subd. (a)),
courts ordinarily should avoid treating a curable violation of local
procedural rules as the basis for crippling a litigant’s ability to
present his or her case. As the court declared in Kalivas, supra,

6     Following the procedures mandated for adopting local rules
would have addressed this issue, along with other issues such as
deadlines for compliance, on which the rule was silent as
adopted. This failure resulted in an ambiguous rule, placing
counsel and litigants in peril, as demonstrated by the events in
this matter.


                                  20
49 Cal.App.4th 1152, 57 Cal.Rptr.2d 200, in the absence of a
demonstrated history of litigation abuse, ‘[a]n order based upon a
curable procedural defect [including failure to file a statement
required by local rule], which effectively results in a judgment
against a party, is an abuse of discretion.’ [Citation.]” (Elkins,
supra, 41 Cal.4th at p. 1364.) The California Supreme Court
found in Elkins that the “trial court abused its discretion in
sanctioning petitioner by excluding the bulk of his evidence
simply because he failed, prior to trial, to file a declaration
establishing the admissibility of his trial evidence. The sanction
was disproportionate and inconsistent with the policy favoring
determination of cases on their merits.” (Id. at pp. 1363-1364.)
The Court concluded, “In applying the local rule and order
mechanically to exclude nearly all of petitioner's evidence—and
proceeding, in the words of the trial court, ‘quasi by default’—the
trial court improperly impaired petitioner's ability to present his
case, thereby prejudicing him and requiring reversal of the
judgment.” (Id. at p. 1365, fn. omitted.)
       The same is true here, where the juvenile court excluded all
of Mother’s evidence because her counsel had not filed a joint
pretrial statement. The court had options to punish counsel for
her error short of denying Mother the ability to present any
witnesses at the dispositional hearing. If the joint trial
statement was necessary, the court could have resolved the issue
by briefly continuing the hearing, permitting Mother to file a
joint trial statement, and, if appropriate, scheduling a new
hearing directing Mother’s counsel to show cause why sanctions
should not be imposed against her. As in Elkins, supra, 51
Cal.4th 1337, the court’s application of its local rule improperly




                                21
impaired Mother’s ability to present her case, thereby prejudicing
her and requiring reversal of the judgment.

       IV. Conclusion
       “Court procedures, however well-intentioned, should not be
imposed at the expense of the parties’ basic rights to have their
matters fairly adjudicated . . . .” (Gonzalez v. Munoz (2007) 156
Cal.App.4th 413, 423.) Here, the court procedure—promulgated
without compliance with the requirements for adopting local
rules, applied without notice to Mother of any consequences for
the rule’s violation, and imposed to effectively deny Mother a
contested dispositional hearing—compromised Mother’s right to
have the dependency matter fairly adjudicated. The dispositional
order must be reversed and the matter remanded for a new
disposition hearing.

                         DISPOSITION
      The dispositional orders are reversed and the matter
remanded to the juvenile court with instructions to conduct a new
dispositional hearing without reference to the local rule but
subject to any individualized case management orders entered in
the case.



                                    ZELON, Acting P. J.



I concur:



      FEUER, J.



                               22
      SEGAL, J., Concurring.

       I agree with the majority that the juvenile court erred by
barring Maria from testifying and calling her daughter as a
witness because Maria’s attorney did not comply with a
requirement that was not even in effect when the Los Angeles
County Department of Children and Family Services filed this
action and of which the court gave the parties no prior notice of
the consequences for noncompliance. The court’s ruling deprived
Maria of notice and an opportunity to be heard, cornerstones of
our system of justice. (See Lockyer v. City and County of San
Francisco (2004) 33 Cal.4th 1055, 1108 [“notice and an
opportunity to be heard” are “the most rudimentary of due
process procedures”].) The ruling was also disproportionately
harsh, especially given that Maria sought to testify and have her
daughter testify only because of a significant, last minute change
of position by minors’ counsel. Therefore, I wholeheartedly join
Part III of the discussion section of the majority opinion.
       I also agree courts and courthouses cannot adopt and
implement local rules without complying with the legislatively
prescribed procedures for adopting local rules. And I agree courts
have the authority to manage cases by requiring litigants and
their attorneys to comply with courtroom procedures and trial
setting orders. Therefore, I enthusiastically join Parts I and II(E)
of the discussion section of the majority opinion.
       I have difficulty with the remainder of Part II, however,
because I am not entirely convinced the McCourtney Courthouse
Policies were adopted in violation of state law or, as written,
conflict with state law. For the most part, these policies address
matters that, in my view, do not need to be published and
distributed to bar associations and stakeholders, made available
for public review and comment, and submitted to the Judicial
Council.1 For example, one of the policies provides, “All
courtrooms open at 8:30 and attorneys will be present to begin
work.” Another policy states, “Calendar Call will be at 8:45 a.m.
— all counsel must be present in the courtroom at that time.”
Another policy provides, “The court shall use reasonable efforts to
give priority to cases that have settled.” Most of the other
policies involve these kinds of courtroom operations and case
management issues. I do not think the law requires a court to
obtain public comment and Judicial Council approval for these
kinds of matters.
        The only policy our decision targets provides: “Joint Trial
Statements are required for all scheduled contests.” I am not so
sure this is a local rule; but if it is, it isn’t much of one. As the
majority recognizes, the policy does not prescribe any deadlines
for filing the statement (e.g., five court days prior to the
scheduled contest), nor is there any consequence or sanction for
noncompliance. The unacceptable consequence in this case
derives not from the policy, but from the juvenile court’s
application of the policy.
        The record does not contain a copy of the Joint Trial
Statement required by the policy. In response to our request,
however, the Department submitted a form document titled
“Statement of Issues at Trial and Evidence To Be Introduced at
Trial” and represented that it is the Joint Trial Statement




1    A copy of the McCourtney Courthouse Policies submitted by
the Department is attached as appendix A, post, page 6.


                                 2
referred to in the policy.2 For the most part it does little more
than request basic information about the case that courts
throughout California routinely request. For example, it asks
counsel to provide the names of the attorneys in the case, the
time estimate for trial, whether there are any outstanding
discovery or witness availability issues, whether there are any
uncontested or stipulated issues, and whether counsel have met
and conferred about settlement. Courts request this kind of
information every day and in virtually every trial or contested
proceeding. I do not think courts need to comply with Code of
Civil Procedure section 575.1 or California Rules of Court, rule
10.613, to obtain this information.
       Of particular relevance here, the Joint Trial Statement
form submitted by the Department requires the parties to
complete a section headed “Witness: Name/Testimony/Time
Estimate.” It is hard for me to conceive of a trial, evidentiary
hearing, or contested proceeding where the judge does not ask
who the witnesses will be, the general subject matter of their
testimony, and how long counsel anticipate they will testify. A
brief survey of the Courtroom Information page for the Stanley
Mosk Courthouse on the Los Angeles Superior Court website
reveals that judges in the civil division ask for this information
(and more) as a matter of course and often require counsel to
complete trial preparation forms unique to that courtroom. (See,
e.g., Super. Ct. L.A. County, Stanley Mosk Courthouse,
Courtroom Information  [as of July 9, 2019,
Departments 14, 16, 17, 19, 24, 26, 28, 30, 31, 32, 34, 37, 40, 45,

2     A copy of the document is attached as appendix B, post,
page 7.


                                 3
47, 48, 50, 53, 56, 57, 58, 68, 74, 96].) I do not understand the
majority opinion to affect a trial court’s ability to ask for this
information in preparation for a trial or evidentiary hearing.
      Finally, the majority makes clear in Part II(E) that
California courts have broad discretion to implement case
management rules and policies that “enable the just and efficient
resolution of cases.” (Cal. Stds. Jud. Admin., § 2.1; see Welf. &
Inst. Code, § 350 [“The judge of the juvenile court shall control all
proceedings during the hearings with a view to the expeditious
and effective ascertainment of the jurisdictional facts and the
ascertainment of all information relative to the present condition
and future welfare of the person upon whose behalf the petition is
brought.”]; Cal. Rules of Court, rule 3.713(c) [“It is the
responsibility of judges to achieve a just and effective resolution
of each general civil case through active management and
supervision of the pace of litigation from the date of filing to
disposition.”]; id., rule 5.546(j) [if a party fails to comply with
rules and orders governing prehearing discovery, “the court
may . . . grant a continuance, prohibit a party from introducing in
evidence the material not disclosed, dismiss the proceedings, or
enter any other order the court deems just under the
circumstances”].) I agree. In particular, courts have the
authority to request time estimates and enforce time limits, as
long as the limits are reasonable and the court remains “mindful
that each party is entitled to a full and fair opportunity to
present its case.” (California Crane School, Inc. v. National Com.
for Certification of Crane Operators (2014) 226 Cal.App.4th 12,
21; see People v. ConAgra Grocery Products Co. (2017) 17
Cal.App.5th 51, 149 [“‘Judges need to be proactive from the start
in both assessing what a reasonable trial time estimate is and in




                                 4
monitoring the trial’s progress so that the case proceeds smoothly
without delay.’”]; California Crane School, at pp. 20, 22 [“[f]or
those cases in which the trial judge believes time limits should be
set, the court should first elicit estimates from the parties and
invite each side to comment on the other’s estimate,” and “in
those cases in which the trial court imposes time limits, it is also
important that those limits be enforced”].)3
      Indeed, the majority recognizes trial courts have the
authority to “make scheduling and procedural orders similar in
nature to” the joint trial statement policy, “as long as those
orders are expressly entered in individual cases, not imposed by
an unpublished general rule adopted in violation of state law.”
(Maj. opn. ante, at p. 19.) In my view, even under the majority’s
holding, had the juvenile court previously entered an order
requiring the parties to comply with the joint trial statement
policy, that requirement would not violate state law. That seems
to me an easy fix that would apply in almost every case. Of
course, it would not have cured the error in this case for the
reasons set forth in Part III of the majority’s opinion. Therefore,
and with this understanding, I concur.



SEGAL, J.

3     “Once the parties have presented their views, the court
should independently evaluate the estimates based on the
arguments of the parties, the state of the pleadings, the legal and
factual issues presented, the number of witnesses likely to testify,
the court’s trial schedule and hours, and the court’s experience in
trying similar cases.” (California Crane School, Inc. v. National
Com. For Certification of Crane Operators, supra, 226
Cal.App.4th at p. 20.)


                                 5
Appendix A

McCourtney Courthouse Policies
These policies will take effect on Monday, August 13, 2018:

     1. All courtrooms open at 8:30 and attorneys will be present
        to begin work.

     2. Calendar Call will be at 8:45a.m.- all counsel must be
        present in the courtroom at that time.

     3. All reports properly served must be previously read by
        counsel.
Be prepared to give status report regarding required “on
call” witnesses. Ready cases will be heard following
Calendar Call.

     4. Contested Hearings/Trials begin at 10:00 a.m. No
        continuance/waiting without good cause.

No overbooking/ stacking of trials out of home court
without coverage. Coverage must be prepared to
commence trial at 10:00 a.m.

     5. Continued Cases - must be called on the record and all
        parties present will be ordered back on the record.

     6. Attorneys must immediately respond to a page or phone
        call from the courtroom and must return to courtroom
        forthwith unless the court specifically orders otherwise.

     7. Joint Trial Statements are required for all scheduled
        contests.
     8. The court shall use reasonable efforts to give priority to
        cases that have settled.

     9. LADL and CLC will have a supervisor for each firm on
        site in McCourtney at least one day every two (2)
        weeks.



                                     6
Appendix B




             7